TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00611-CV



                                  In re Martin T. Franco, Jr.


                     ORIGINAL PROCEEDING FROM LLANO COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator Martin T. Franco, Jr. filed a petition for writ of mandamus compelling

Llano County District Clerk Joyce Gillow to file certain documents and bring them to the court’s

attention, which he alleges she has not done.1

               We may issue writs of mandamus only against a district judge or county judge sitting

in our district, or to enforce our jurisdiction, none of which are implicated here. See Tex. Gov’t

Code § 22.221(b); In re Simpson, 997 S.W.2d 939 (Tex. App.—Waco 1999, orig. proceeding);

In re Strickhausen, 994 S.W.2d 936 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: October 2, 2014


       1
         Franco requests that the documents be “processed” by the clerk and court, but the court is
not responsible for processing or filing documents.